Exhibit 10.12
THIS PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. THIS PROMISSORY NOTE MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM
UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
THIS PROMISSORY NOTE IS SUBJECT TO RESTRICTIONS ON TRANSFER CONTAINED IN THAT
CERTAIN NOTE AND WARRANT PURCHASE AGREEMENT, DATED MARCH 26, 2010, WHICH
RESTRICTIONS ON TRANSFER ARE INCORPORATED HEREIN BY REFERENCE.
PROMISSORY NOTE

      Up to $63,300   March 26, 2010     San Francisco, California

FOR VALUE RECEIVED, VIA Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), promises to pay to the order of Bay City Capital Fund IV
Co-Investment Fund, L.P. or its registered assigns (“Holder”), the principal
amount outstanding from time to time under this Promissory Note (the “Note”),
with interest, on the outstanding principal amount at the rate of fifteen
percent (15%) per annum (computed on the basis of actual calendar days elapsed
and a year of 365 days) or, if less, at the highest rate of interest then
permitted under applicable law; provided, however, that from and after an Event
of Default (as defined below), the outstanding principal balance under this Note
from time to time shall accrue interest at the rate of eighteen percent (18%)
per annum (computed on the basis of actual calendar days elapsed and a year of
365 days) or, if less, at the highest rate permitted by applicable law (the
“Post-Default Rate”). Interest shall commence with the date hereof and shall
continue on the outstanding principal of this Note until paid.
1. Definitions. For purposes of this Note, the following terms shall have the
following meanings (capitalized terms used herein but not otherwise defined
shall have the meanings provided therefor in that certain Note and Warrant
Purchase Agreement (the “Agreement”) dated as of March 26, 2010, by and among
the Company and the investors set forth on Schedule A thereto):
“Business Day” means any day which is not a Saturday or Sunday or a legal
holiday on which banks are authorized or required to be closed in San Francisco,
California.
“Collateral” shall have the meaning assigned to such term in the Security
Agreement.

 

 



--------------------------------------------------------------------------------



 



“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” (and the lower-case versions of the same)
shall have meanings correlative thereto.
“Convertible Securities” shall mean evidences of Debt, shares of stock or other
securities or instruments which are convertible into or exchangeable for shares
of common stock, either immediately or upon the arrival of a specified date or
the occurrence of a specified event.
“Debt” shall mean all liabilities, obligations and indebtedness of every kind
and nature of any Person, including, without limitation: (1) indebtedness or
liability for borrowed money, or for the deferred purchase price of property or
services (including trade obligations); (2) obligations as lessee under any
leases (including under any capital leases); (3) any reimbursement or other
obligations under any performance or surety bonds or any letters of credit
issued for the account of such Person; (4) all net obligations in respect of any
derivative products; (5) all guaranties, endorsements (other than for collection
or deposit in the ordinary course of business), and other contingent obligations
to purchase, to provide funds for payment, to supply funds to invest in any
other Person, or otherwise to assure a creditor against loss; and (6)
obligations secured by any Lien on property owned by such Person, whether or not
the obligations have been assumed.
“GAAP” means generally accepted accounting principles in the United States,
consistently applied.
“Governmental Authority” shall mean any federal, state, local or other
governmental department, commission, board, bureau, agency or other
instrumentality or authority, domestic or foreign, exercising executive,
legislative, judicial, regulatory or administrative authority or functions of or
pertaining to government.
“Lien” shall mean any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), claim
or other priority or preferential arrangement of any kind or nature whatsoever
(other than a financing statement filed by a lessor in respect of an operating
lease not intended as security).
“Material Adverse Effect” shall mean event, matter, condition or circumstance
which (i) has or would reasonably be expected to have a material adverse effect
on the business, properties, results of operations, condition (financial or
otherwise) or prospects of the Company; (ii) would materially impair the ability
of the Company, or any other Person to perform or observe its obligations under
or in respect of the Transaction Documents; or (iii) affects the legality,
validity, binding effect or enforceability of any of the Transaction Documents
or the perfection or priority of any Lien granted to the Investor under any of
the Collateral Documents.
“Obligations” shall mean all obligations of the Company to Holder howsoever
created, arising or evidenced, whether direct or indirect, joint or several,
absolute or contingent, or now or hereafter existing, or due or to become due,
which arise out of or in connection with this Note, the Collateral Documents and
each other related document including, without limitation, all costs and
expenses incurred by Holder in connection with the enforcement of this Note or
the Collateral Documents.

 

2



--------------------------------------------------------------------------------



 



“Options” shall mean any rights or options to subscribe for or to purchase
common stock or Convertible Securities.
“Permitted Debt” shall mean the Obligations, trade accounts payable incurred in
the ordinary course which are due no later than 90 calendar days after invoice,
other current liabilities incurred in the ordinary course of business and not
incurred through the borrowing of money or the obtaining of credit, obligations
under long-term real property leases incurred in the ordinary course of
business, short-term lease obligations of the Company in an amount per annum not
exceeding $75,000 in the aggregate, Debt incurred to finance the cost of
tangible personal property (which was acquired after the date hereof, and the
cost of which, individually or in the aggregate, does not exceed $75,000), Debt
in respect of taxes or other governmental charges which is not yet due or which
is being contested in good faith by appropriate proceedings, and any
refinancing, extension or renewal of any existing Debt permitted hereunder not
involving an increase in the principal amount thereof.
“Permitted Liens” shall mean, as of any particular time, (a) Liens of taxes,
assessments or other charges of an Governmental Authority not then delinquent or
being contested as provided below, (b) Liens created in favor of the Investor
pursuant to the Collateral Documents, (c) any mechanic’s, worker’s, repairer’s,
supplier’s, vendor’s or like Liens securing obligations arising in the ordinary
course of business that (i) are not mature and not overdue, or (ii) both (x) are
being contested in good faith and (y) as to which adequate reserves have been
established on the books of the Company in accordance with GAAP or (z) that do
not materially impair the value of value of the Collateral provided to the
Investor pursuant to the Collateral Documents and could not result in an
aggregate liability in excess of $75,000, (d) Liens upon tangible personal
property (which was acquired after the date hereof, and the cost of which,
individually or in the aggregate, does not exceed $75,000) granted by the
Company, each of which Liens was created solely to secure Debt incurred to
finance the cost of such property (provided that no such Lien shall extend to
cover any property other than the property so acquired), (e) Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a creditor depository institution, provided that
such deposit account is not a dedicated cash collateral account, and (f) any
Liens disclosed in writing to Holder and existing as of the date of the Initial
Closing under the Agreement. A contest referred to in this definition shall be
permitted only if the execution or enforcement of the Lien being contested shall
have been stayed as a result thereof and such contest could not be reasonably be
expected to have a Material Adverse Effect.
“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, limited liability company, partnership, association
or other business entity (a) of which securities of other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held by the parent, or (b)
that is, at any time any determination is made, otherwise Controlled by, the
parent or one or more Subsidiaries of the parent and one or more Subsidiaries of
the parent.

 

3



--------------------------------------------------------------------------------



 



2. Note and Warrant Purchase Agreement. This Note is issued pursuant to the
terms of the Agreement.
3. Principal; Drawdowns.
(a) The principal of this Note shall equal the advances made by Holder to the
Company from time to time. On the date of the Initial Closing, the Company shall
receive an advance on this Note of an amount equal to $26,375 (the “Initial
Drawdown”). The Company may request additional drawdown advances (each, an
“Additional Drawdown” and, together with the Initial Drawdown, a “Drawdown”)
thereafter on this Note up to a maximum aggregate principal amount of $63,300
(including the $26,375 drawdown on the date of the Initial Closing). Holder may,
in its sole discretion, determine whether to accept or reject such additional
drawdown request from the Company.
(b) The Company shall provide Holder at least ten Business Days prior written
notice of the Company’s intention to drawdown any additional advances on this
Notice. If Holder accepts such additional drawdown request, it shall notify the
Company in writing of such acceptance within such ten Business Day period.
(c) Each drawdown shall be recorded on the grid in Schedule 1 hereto. The
Company hereby authorizes Holder to record on the grid in Schedule 1 hereto all
advances, repayments, prepayment and unpaid principal balance on this Note from
time to time to reflect the drawdown advances made on the date of the Initial
Closing and any subsequent drawdown advance.
4. Maturity. Unless sooner paid, the entire unpaid principal amount and all
unpaid accrued interest shall become fully due and payable on the earliest of
(i) December 31, 2010, and (ii) the acceleration of the maturity of this Note by
Holder upon the occurrence of an Event of Default (such earliest date, the
“Maturity Date”).
5. Payments.
(a) Form of Payment. All payments of interest and principal shall be in
accordance with Section 20 herein.
(b) Interest Payments. The Company shall pay to Holder accrued and unpaid
interest on the Maturity Date. Interest at the rate first set forth above shall
accrue on any interest which has not been paid on the date on which it is
payable until such time as payment therefor is actually delivered to Holder.
(c) Prepayment. The Company shall have the right to prepay any and all amounts
owed under this Note in whole or in part at any time without notice.

 

4



--------------------------------------------------------------------------------



 



(d) Collateral Documents. The Company’s obligations hereunder shall be secured
pursuant to the Collateral Documents.
6. Repayment Upon Maturity. All outstanding Obligations under this Note shall
become immediately due and payable on the Maturity Date.
7. Repayment Upon Acquisition or Financing. In the event that the Company sells,
conveys, licenses or otherwise disposes of a majority of its assets or is
acquired by way of a merger, consolidation, reorganization or other transaction
or series of transactions pursuant to which stockholders of the Company prior to
such acquisition own less than fifty percent (50%) of the voting interests in
the surviving or resulting entity (each, an “Acquisition”), then all outstanding
Obligations under this Note shall, at the option of Holder, become immediately
due and payable upon the closing of the Acquisition, senior in preference to any
payment in respect of any other equity or debt security of the Company. In the
event that the Company closes a Debt, equity or combined Debt or equity
financing resulting in gross proceeds or available credit to the Company of not
less than $20,000,000, including the gross proceeds from this Note to the extent
that any amounts owing hereunder are converted into Debt or equity in connection
with such financing (a “Financing”), then all of the remaining outstanding
Obligations under this Note shall, at the option of Holder, become immediately
due and payable upon the closing of such financing.
8. Affirmative Covenants. So long as any Obligations under this Note remain
outstanding, the Company shall:
(a) Compliance with Laws. Comply in all material respects with applicable laws,
rules, regulations and orders, such compliance to include, without limitations,
paying before the same become delinquent all taxes, assessments, and charges
imposed upon it or upon its property by any Governmental Authority except for
good faith contests for which adequate reserves are being maintained.
(b) Information. Deliver to Holder or cause to be delivered to Holder, in form
and detail satisfactory to Holder, the following financial and other
information:
(i) as soon as available but no later than 90 days after and as of the end of
each fiscal year, the Company’s annual audited financial statements, accompanied
by an unqualified report thereon of independent certified public accountants
selected by the Company and reasonably satisfactory to Holder (all such
financial statements to be delivered pursuant to this subsection (b)(i) to be
prepared in accordance with GAAP);
(ii) as soon as available but no later than 30 days after and as of the end of
each fiscal quarter, the Company’s quarterly unaudited financial statements (all
such financial statements to be delivered pursuant to this subsection (b)(ii) to
be prepared in accordance with GAAP);
(iii) concurrently with delivery to the equity investors of the Company, any and
all operating and financial information, or other communications, delivered,
from time to time, to such equity investors;

 

5



--------------------------------------------------------------------------------



 



(iv) written notice of any of the following, promptly, and in any event within
three (3) days after the Company becomes aware of any of the following: (i) any
proceeding being instituted or threatened by or against it involving a sum in
excess of the Threshold Amount (as defined below) in the aggregate for all
proceedings, (ii) any order, judgment or decree being entered against the
Company or any of its properties or assets involving a sum in excess of the
Threshold Amount in the aggregate for all such orders, judgments and decrees,
and (iii) any actual or prospective change, development or event which has had
or could reasonably be expected to have a Material Adverse Effect; and
(v) such other statements, lists of property and accounts, budgets, forecasts,
projections, reports, or other information as Holder may from time to time
reasonably request.
(c) Notice of Litigation. Provide to Holder promptly after the commencement
thereof, notice of all actions, suits, and proceedings before any court or
Governmental Authority affecting the Company.
(d) Notice of Defaults and Events of Defaults. Provide to Holder, as soon as
possible and in any event within three (3) days after the occurrence thereof,
with written notice of each event which either (i) is an Event of Default, or
(ii) with the giving of notice or lapse of time or both would constitute an
Event of Default, in each case setting forth the details of such event and the
action which is proposed to be taken by the Company with respect thereto.
(e) Governmental Approvals. Promptly obtain and maintain any and all
authorizations, consents, approvals, licenses, franchises, concessions, leases,
rulings, permits, certifications, exemptions, filings or registrations by or
with any Governmental Authority material and necessary for the Company to
conduct its business and own (or lease) its properties or to execute, deliver
and perform the Transaction Document.
(f) Insurance. Promptly obtain and maintain in full force and effect at all
times with responsible insurance companies such insurance covering its assets
and properties, in such amounts and against such risks and with such deductibles
as an enterprise conducting a similar business under similar business conditions
as the Company would customarily maintain.
(g) Continuance of Business. Maintain its legal existence, licenses and
privileges in good standing under and in compliance with all applicable laws and
continue to operate the business currently conducted by the Company. Without
limiting the generality of the foregoing, the Company shall do and cause to be
done all things necessary to apply for, preserve, maintain and keep in full
force and effect all of its registrations of trademarks, service marks and other
marks, trade names and other trade rights, patents, copyrights and other
intellectual property in accordance with prudent business practices.
(h) Maintenance. Conduct its business in a manner consistent with relevant
industry standards, keep its material assets and properties in good working
order and condition, make all needful and proper repairs, replacements and
improvements thereof, and pay when due all amounts payable in the course of
ordinary operation of the business of the Company (or, in the case of trade
accounts payable, pay such amounts payable in the ordinary course within 90
calendar days after invoice), so that such business may be properly and
prudently conducted at all times.

 

6



--------------------------------------------------------------------------------



 



(i) Taxes. Pay and discharge (i) all federal and other material taxes, fees,
assessments and governmental charges or levies imposed upon it or upon its
properties or assets prior to the date on which penalties attach thereto, and
all lawful claims for labor, materials and supplies which, if unpaid, might
become a Lien upon any of its properties or assets, except to the extent such
taxes, fees, assessments or governmental charges or levies, or such claims, are
being contested in good faith by appropriate proceedings and are adequately
reserved against in accordance with GAAP; and (ii) all other lawful claims
which, if unpaid, would by law become a Lien upon its property not constituting
a Permitted Lien.
9. Negative Covenants. So long as any Obligations under this Note remain
outstanding, the Company shall not take any of the following actions, unless
such action was unanimously approved by the Company’s Board of Directors:
(a) Liens. Create or suffer to exist any Lien on any assets of the Company
except Permitted Liens.
(b) Debt. Incur any Debt other than Permitted Debt; prepay, redeem, purchase,
defease or otherwise satisfy in any manner prior to the scheduled repayment
thereof any Permitted Debt (other than amounts due or permitted to be prepaid in
respect of the Notes); or amend, modify or otherwise change the terms of any
Permitted Debt (other than the Notes) so as to accelerate the scheduled
repayment thereof.
(c) Merger. Enter into any consolidation, merger, or other combination, or
become a partner in a partnership, a member of a joint venture, or a member of a
limited liability company.
(d) Sale of Assets. Sell, license, transfer or otherwise dispose of any interest
in any of the Company’s assets except as provided for under the Security
Agreement.
(e) Acquisitions and Investments. Acquire or commit or agree to acquire all or
any stock, securities or assets of any other Person, other than inventory and
equipment acquired in the ordinary course of business, or make any loans to or
other investments in any other Person, other than in the ordinary course of
business.
(f) Distributions. Declare or pay any dividends or make any distribution of any
kind on the Company’s capital stock, or purchase, redeem or otherwise acquire,
directly or indirectly, any shares of the Company’s capital stock, any Options,
any Convertible Securities or other rights to acquire shares of capital stock of
the Company, except for the repurchase of such securities from former employees
of or consultants to the Company at the original issue price paid therefor
pursuant to contractual rights of the Company upon the termination of such
employees’ or consultants’ employment by or provision of service to the Company.
(g) Additional Issuances. Issue, designate or authorize the issuance of any
shares of capital stock of the Company or any security or other instrument
convertible into capital stock of the Company; permit any such issuance,
designation, or authorization of issuance with respect to any subsidiary of the
Company; or form any Subsidiary.

 

7



--------------------------------------------------------------------------------



 



(h) Changes in Business. Enter into or engage in any business other than that
carried on (or contemplated to be carried on) as of the date of the Initial
Closing.
(i) Operating Leases. The Company shall not make any expenditures in respect of
operating leases, except for: (i) operating leases between the Company and any
of its wholly owned Subsidiaries or between any of its wholly owned
Subsidiaries; and (ii) operating leases entered into or assumed by the Company
in the ordinary course of business.
(j) Capital Expenditures. The Company shall not make or become legally obligated
to make any expenditure in respect of the purchase or other acquisition of any
fixed or capital asset (including obligations under any capital lease, but
excluding any expenditures in respect of any normal replacements and maintenance
which are properly charged to current operations), except for capital
expenditures in the ordinary course of business not exceeding $75,000, on a
consolidated basis, in any fiscal year.
(k) Subsidiaries. Cause or permit any direct or indirect Subsidiary of the
Company to (i) acquire or hold any material assets or (ii) engage in any
business activities, except (in either case) without the prior written approval
of Holder.
10. Use of Proceeds. The Company shall use the proceeds from this Note for
general corporate purposes, excluding any payment of dividends, repurchase of
capital stock or repayment of Debt of the Company or of any subsidiary of the
Company (other than as provided herein or in any other Transaction Document, and
other than Permitted Debt).
11. Default.
(a) Events of Default. For purposes of this Note, any of the following events
which shall occur shall constitute an “Event of Default”:
(i) any Obligation under this Note is not paid when and as the same shall become
due and payable, whether at maturity, by acceleration, or otherwise;
(ii) default shall occur in the observance or performance of (A) any covenant,
obligation or agreement of the Company contained in Sections 9 or 10, or (B) any
other provision of this Note, the Agreement or any of the Collateral Documents
and any such default shall continue uncured for a period of five (5) days after
the Company knew or should have known, exercising reasonable diligence, of the
event or circumstances giving rise to such default; or any “Event of Default”
shall exist under any Collateral Document;
(iii) any representation, warranty or certification made by the Company herein
or in the Agreement or the Collateral Documents or in any certificate, report,
document, agreement or instrument delivered pursuant to any provision hereof or
thereof shall prove to have been false or incorrect in any material respect on
the date or dates as of which made (any such falsity being a “Representation
Default”) and, to the extent the event or circumstances giving rise to such
Representation Default is amenable to being cured such that the Representation
Default would no longer exist, such Representation Default shall continue
uncured for a period of five (5) days after the Company knew or should have
known, exercising reasonable diligence, of the event or circumstances giving
rise to such Representation Default;

 

8



--------------------------------------------------------------------------------



 



(iv) the Company shall (A) apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of itself or any part of its
property, (B) become subject to the appointment of a receiver, trustee,
custodian or liquidator for itself or any part of its property if such
appointment is not terminated or dismissed within thirty (30) days, (C) make an
assignment for the benefit of creditors, (D) fail generally or admit in writing
to its inability to pay its debts as they become due, (E) institute any
proceedings under the United States Bankruptcy Code or any other federal or
state bankruptcy, reorganization, receivership, insolvency or other similar law
affecting the rights of creditors generally, or file a petition or answer
seeking reorganization or an arrangement with creditors to take advantage of any
insolvency law, or file an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, or
(F) become subject to any involuntary proceedings under the United States
Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally, which proceeding is not dismissed within thirty (30) days of filing,
or have an order for relief entered against it in any proceeding under the
United States Bankruptcy Code;
(v) the Company shall (i) liquidate, wind up or dissolve (or suffer any
liquidation, wind-up or dissolution), (ii) suspend its operations other than in
the ordinary course of business, or (iii) take any action to authorize any of
the actions or events set forth above in this Section 11(a)(v);
(vi) any final judgment or judgments for the payment of money aggregating in
excess of $75,000 (the “Threshold Amount”) shall be rendered against the Company
which judgments are not, within 30 days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 30 days after
the expiration of such stay;
(vii) (A) any Debt of the Company (other than any prior indebtedness of the
Company to the Holder and any trade payables) shall not be paid at its stated
maturity or shall be duly declared to be or shall become due and payable prior
to the stated maturity thereof, or (B) there shall occur and be continuing any
default or event of default under any agreement or instrument relating to any
such Debt (other than any prior indebtedness of the Company to the Holder and
any trade payables), or (C) the holder or holders of such Debt, or any trustee,
agent or other representative on behalf of such holder or holders, shall have
demanded or required, pursuant to the terms of any agreement or instrument
relating to such Debt (other than any prior indebtedness of the Company to the
Holder or any trade payables), that the Company redeem, repurchase or otherwise
acquire or retire such Debt for value at any time prior to its stated maturity;
(viii) upon the 60th day following written notice from the Holder to the Company
demanding payment of any prior indebtedness of the Company to the Holder arising
out of any default under such prior indebtedness;
(ix) there shall fail, at any time, to be sufficient authorized shares of Common
Stock of the Company to permit the issuance of that number of shares of Common
Stock for which all of the Warrants are exercisable (assuming full vesting
thereof); or

 

9



--------------------------------------------------------------------------------



 



(x) the occurrence or existence of any event or condition that, in Holder’s
reasonable judgment, would have or could result in a Material Adverse Effect.
(b) Consequences of Events of Default.
(i) If any Event of Default shall occur for any reason, whether voluntary or
involuntary, and be continuing, Holder may, upon notice or demand, declare the
outstanding Obligations under this Note to be due and payable, whereupon the
outstanding Obligations under this Note shall be and become immediately due and
payable, and the Company shall immediately pay to Holder all such Obligations.
Upon the occurrence of an actual or deemed entry of an order for relief with
respect to the Company under the United States Bankruptcy Code, then all
Obligations under this Note shall automatically be due immediately without
notice of any kind. The Company agrees to pay Holder all reasonable
out-of-pocket costs and expenses incurred by Holder in any effort to collect
Obligations under this Note, including attorneys’ fees, and to pay interest at
the lesser of (A) Post-Default Rate hereunder and (B) the highest rate permitted
by applicable law, on such costs and expenses to the extent not paid when
demanded.
(ii) Holder shall also have any other rights which Holder may have been afforded
under any contract or agreement at any time and any other rights which Holder
may have pursuant to applicable law. Holder may exercise any and all of its
remedies under the Collateral Documents and the other Transaction Documents
contemporaneously or separately from the exercise of any other remedies
hereunder or under applicable law.
12. Lost, Stolen, Destroyed or Mutilated Notes. In case any Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue a new Note of like
date, tenor and denomination and deliver the same in exchange and substitution
for and upon surrender and cancellation of any mutilated Note, or in lieu of any
Note lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft or destruction of such Note.
13. Transferability of Note; Agent.
(a) Subject to compliance with applicable federal and state securities laws and
the transfer restrictions set forth in Section 3.4 of the Agreement under which
this Note was issued, this Note and all rights hereunder may be transferred, in
whole or in part, without charge to Holder hereof (except for transfer taxes),
upon surrender of this Note properly endorsed and in compliance with the
provisions of the Agreement. Each taker and holder of this Note, by taking or
holding the same, consents and agrees that this Note, when endorsed in blank,
shall be deemed negotiable, and that the holder hereof, when this Note shall
have been so endorsed, may be treated by the Company, at the Company’s option,
and all other persons dealing with this Note as the absolute owner hereof for
any purpose and as the person entitled to exercise the rights represented by
this Note, or to the transfer hereof on the books of the Company and notice to
the contrary notwithstanding; but until such transfer on such books, the Company
may treat the registered owner hereof as the owner for all purposes. Upon any
such transfer, a new Note, in substantially the form of this Note (the “New
Note”), evidencing the portion of this Note so transferred, shall be issued to
the transferee and a New Note evidencing the remaining portion of this Note not
so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Note by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Note.

 

10



--------------------------------------------------------------------------------



 



(b) As a condition to any transfer of this Note, the original Holder of this
Note, the proposed transferee of this Note, and the Company shall enter into an
agency agreement in a form mutually agreeable to the parties thereto, which
provides for the appointment of, and duties and responsibilities of, the
original Holder of this Note as agent, and which shall provide that observance
of any term of this Note and all Notes issued pursuant to the Agreement or
pursuant to any transferee may be waived (either generally or in a particular
instance and either retroactively or prospectively) with holders representing at
least a majority of the aggregate principal amount of the Notes issued by the
Company at such time.
14. Governing Law. This Note is to be construed in accordance with and governed
by the laws of the State of California.
15. Amendment and Waiver. Any term of this Note may be amended only with the
written consent of the Company and Holder. The observance of any term of this
Note may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of persons then
holding at least a majority of the aggregate principal amount of the Note.
16. Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Note shall be made in
accordance with Section 5.6 of the Agreement.
17. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.
18. Assignment. The Company shall not have the right to assign its rights and
obligations hereunder or any interest herein.
19. Remedies Cumulative; Failure or Indulgence Not a Waiver. The remedies
provided in this Note shall be cumulative and in addition to all other remedies
available under this Note and any of the other Transaction Documents. No failure
or delay on the part of Holder in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.
20. Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of Holder as of
the date of issuance hereof, shall initially be the address for Holder as set
forth in the Agreement); provided that Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and Holder’s wire transfer
instructions. Whenever any payment to be made shall otherwise be due on a day
which is not a Business Day, such payment shall be made on the immediately
succeeding Business Day and such extension of time shall be included in the
computation of accrued interest.

 

11



--------------------------------------------------------------------------------



 



21. Excessive Interest. Notwithstanding any other provision herein to the
contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if Holder shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.
22. Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Transaction Documents.

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.

                  VIA PHARMACEUTICALS, INC.    
 
           
 
  By:  /s/ Lawrence K. Cohen    
 
         
 
    Name:  Lawrence K. Cohen    
 
    Title: President and Chief Executive Officer    

[Signature page to Note for Bay City Capital Fund IV Co-Investment Fund, L.P.]

 

1



--------------------------------------------------------------------------------



 



SCHEDULE 1
Outstanding Note Balance for Note issued to
Bay City Capital Fund IV Co-Investment Fund, L.P.

                                          Date   Drawdown     Prepayment    
Unpaid Principal     Accrued Interest     Outstanding Balance  
3/29/10
  $ 26,375                             $ 26,375  

 

 